DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodchild (US 2019/0267828).
The applied reference has a common assignee or inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As for claims 1-15, Goodchild discloses the invention as claimed, including:

1.  A method for operating a charging device, comprising: 
detecting an object in proximity to a surface of the charging device through at least one passive ping using at least one coil of the charging device [paragraph 00750075]; 
pinging the detected object with one or more active pings from the at least one coil; determining whether a ping response is received with the at least one coil from the object in response to the one or more active pings from the at least one coil [paragraphs 0022, 0009, 0097-0098, 0055, 0066, 0051, 0092, 0067]; and 
stopping pinging of the detected object with active pings from the at least one coil when no ping response is received in the at least one coil after a count of successively issued active pings from the at least one coil exceeds a predetermined number [Figs. 12, element 1240; and 13; paragraphs 0084-0086 – disclosure of the pulses that stop after a number of counts which response(S) e.g., 1240) are determined not to exist].  
2. The method of claim 1, further comprising: 
periodically detecting whether the object is in proximity to the surface of the charging device through passive pinging after stopping pinging of the detected object using active pings; and resetting the count of successively issued active pings when the object is no longer detected through periodically detecting whether the object is in proximity to the surface of the charging device through passive pinging [fig. 14].  
3. The method of claim 1, further comprising: resetting the count of successively issued active pings in proximity to the surface of the charging device through at least one passive ping using at least one coil of the charging device [paragraph 0089].  
4. The method of claim 1, further comprising: resetting the count of successively issued active pings when no object is detected in response to the one or more passive pings from the at least one coil [paragraphs 0089-0092].  
5. The method of claim 1, wherein the object comprises a receiver device including at least one receiving coil portion that is operable to respond to active pings and at least one portion that is detectable with passive pings and unresponsive to the active pings [paragraphs 0089-0092].  
6. A charging device, comprising: 
a charging circuit [abstract and as cited in claim 1]; and 
a controller configured to: 
detect an object in proximity to a surface of the charging device through at least one passive ping using at least one coil of the charging device [see as cited in claims 1 and 2]; 
ping the detected object with one or more active pings from the at least one coil [see as cited in claims 1-2]; determine whether a ping response is received with the at least one coil from the object in response to the one or more active pings from the at least one coil [see as cited in claims 1-4]; and 
stop pinging of the detected object with active pings from the at least one coil when no ping response is received in the at least one coil after a count of successively issued active pings from the at least one coil exceeds a predetermined number [see as cite in claim 1].  
7. The charging device of claim 6, wherein the controller is configured to: periodically detect whether the object is in proximity to the surface of the charging device through passive pinging after stopping pinging of the detected object using active pings; and reset the count of successively issued active pings when the object is no longer detected through periodically detecting whether the object is in proximity to the surface of the charging device through passive pinging [see as cited in claim 2].  
8. The charging device of claim 6, wherein the controller is configured to: reset the count of successively issued active pings in proximity to the surface of the charging device through at least one passive ping using at least one coil of the charging device [see as cited in claim 3].  
9. The charging device of claim 6, wherein the controller is configured to reset the count of successively issued active pings when no object is detected in response to the one or more passive pings from the at least one coil [see as cited in claim 4].  
10. The charging device of claim 6, wherein the object comprises a receiver device including at least one receiving coil portion that is operable to respond to active pings and at least one portion that is detectable with passive pings and unresponsive to the active pings [see as cited in claim 5].  
11. A processor-readable storage medium comprising code that, when executed by a processor, cause one or more processors to: 
detect an object in proximity to a surface of a charging device through at least one passive ping using at least one coil of the charging device see as cited in claim 1]; 
ping the detected object with one or more active pings from the at least one coil see as cited in claim 1]; 
determine whether a ping response is received with the at least one coil from the object in response to the one or more active pings from the at least one coil [see as cited in claim 1]; and 
stop pinging of the detected object with active pings from the at least one coil when no ping response is received in the at least one coil after a count of successively issued active pings from the at least one coil exceeds a predetermined number [see as cited in claim].  
12. The processor-readable storage medium of claim 11, further comprising code that causes the one or more processors to: 
periodically detect whether the object is in proximity to the surface of the charging device through passive pinging after stopping pinging of the detected object using active pings; and reset the count of successively issued active pings when the object is no longer detected through periodically detecting whether the object is in proximity to the surface of the charging device through passive pinging [paragraphs 0089-0092 and figures. 12-13].  
13. The processor-readable storage medium of claim 11, further comprising code that causes the one or more processors to: reset the count of successively issued active pings in proximity to the surface of the charging device through at least one passive ping using at least one coil of the charging device [see as cited in claim 1].  
14. The processor-readable storage medium of claim 11, further comprising code that causes the one or more processors to: reset the count of successively issued active pings when no object is detected in response to the one or more passive pings from the at least one coil [see as cited in claims 1 and 2].  
15. The processor-readable storage medium of claim 11, wherein the object comprises a receiver device including at least one receiving coil portion that is operable to respond to active pings and at least one portion that is detectable with passive pings and unresponsive to the active pings [see as cited in claim 5].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 27, 2022